Citation Nr: 1709387	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  Among other awards, he received the Combat Infantryman Badge and Army Commendation Medal.  He died in November 2010.  The appellant is the Veteran's former spouse and custodian of his children.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case is under the jurisdiction of the RO in Manchester, New Hampshire. 

The appellant testified at a hearing before a Decision Review Officer in September 2012, and before a Veterans Law Judge (VLJ) at a July 2013 hearing.  Transcripts of these hearings are of record.  In January 2017, the appellant was notified that the VLJ who conducted the July 2013 hearing is no longer at the Board, and offered an opportunity to testify at a new hearing before a different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.700 (2016).  In a February 2017 written response, the appellant indicated that she did not wish to testify at another Board hearing.  Accordingly, the Board will proceed with appellate review. 

In a February 2015 decision, the Board denied service connection for the cause of the Veteran's death, and dependency and indemnity compensation (DIC) pursuant to 38 U.S.C. § 1318.  In a May 2016 memorandum decision, the U.S. Court of Appeals for Veterans Claims (Court) set aside the portion of the February 2015 Board decision denying service connection for the cause of the Veteran's death and remanded the matter for any additional development that may be found necessary by the Board, and readjudication consistent with the decision.  The Court dismissed the appeal as to the portion of the Board decision denying DIC pursuant to 38 U.S.C. § 1318.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Court's May 2016 memorandum decision, the Board finds that a VA medical opinion is warranted to address the issue of whether the Veteran's service-connected malaria was a principal or contributory cause of death, including by causing or aggravating his heart conditions.

In its February 2015 decision, the Board found, in relevant part, that the appellant had not stated, and the medical evidence did not suggest, that the Veteran's service-connected malaria caused or contributed to his death.  The Board thus concluded that further consideration of this issue was not necessary.  

The Court found in its May 2016 decision that the Board did not consider whether letters from the Veteran's sister, which were submitted in support of the claim, reasonably raised this issue.  Citing Robinson v. Peake, the Court noted that the Board is required to consider theories of entitlement to benefits that are either raised by the claimant or reasonably raised by the record.  21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Court thus remanded the case for the Board to address this issue in the first instance.  If the Board finds that this theory is raised, the Court instructed it to consider whether it is necessary to obtain a medical opinion on the matter.  

The Board finds that the letters from the Veteran's sister reasonably raise the issue of whether his service-connected malaria caused or contributed to the cause of death.  In Robinson, the Court noted that "while the Board's obligation to analyze claims goes beyond the arguments explicitly made," it does not require the Board "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision."  21 Vet. App. at 553.  At the same time, the Court observed that the record might raise a theory of entitlement, but that a lay appellant might not be sophisticated enough to recognize the theory.  Id.  The "question of the precise location of the line between the issues fairly raised by the appellant's pleadings and the record and those that are not must be based on the record in the case at hand; therefore, it is an essentially factual question."  Id.

In this case, the appellant submitted two letters dated in March 2006 and August 2011 from the Veteran's sister to support the claim for the cause of death.  In these letters, the sister stated that the Veteran almost died from malaria twice, and that she "often wondered whether it had affected his heart."  In her opinion, she believed that the Veteran had never recovered.  

The Board finds that the above letters expressing the belief that the Veteran's malaria may have affected his heart, and that he never recovered from it, reasonably raise the issue of whether his service-connected malaria caused or contributed substantially or materially to his death, including by causing or aggravating the heart conditions that have been listed as causes of death.  See 38 C.F.R. § 3.310, 3.312 (2016).  Because the record is insufficient for the Board to make an informed decision on this issue, a VA medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion as whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected malaria was a principal cause of death, or whether it contributed substantially or materially or otherwise combined with other conditions to cause death or aided/lent assistance to the production of death.  

In rendering the above opinion, the examiner must specifically address whether the Veteran's service-connected malaria caused or aggravated the heart conditions that are listed in the Death Certificate as causes of death, in addition to whether it directly caused or contributed to his death. 

The examiner must provide a complete explanation in support of all conclusions reached. 

The claims file must be made available to the examiner for review.  

2.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. RUTKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

